Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 11, 16 and 23-36  are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/26/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Effective Filing Date
	The instant application was filed 10/19/2018 and claims priority to provisional application 62/593,590, filed 12/1/2017.
Independent claims 1, 11 and 16 have been amended (either in the amendment filed 1/14/2019 (pertaining to claim 16) or 4/4/2022 (pertaining to claims 1 and 11) to recite “an effective amount” of whole cell Euglena gracilis (WCE) and/or at least 95% Paramylon. Neither the provisional application nor the instant application disclose the phrase “an effective amount” of either or both components necessary for stimulating an immune response in a human (the intended use of the composition(s)). While the specification need not contain ipsis verbis support, the instant specification discloses that the oral administration provides beta glucan in an amount of about 50 to 500 mg/day [(0039]). However, neither the specification nor claims as filed disclose that this amount  of the beta-glucan is an effective amount of either named component to carry out the intended use of the composition which is stimulating an immune response. Example 1 is an in vitro study using the whole cells of paramylon to stimulate immune function in response to a viral challenge. However, no dosage of the WCE or 95% beta-glucan are provided ([0045]). In Example 2, participants were orally administered  the WCE at 367 mg ([0106]-[0109] per day. Study end points were an assessment of symptoms and sick days ([0120]-[0129]. This is no analysis of stimulating an immune response base on the dosage. Therefore, the effective filing date is the date of the amendment of the addition of “an effective amount” 4/4/2022 for claims 1 and 11 and their dependent claims. For claim 16 and its dependent the effective filing date is 1/14/2019.
Further, claims 1  and 16 have been amended to recite the limitation of “at least 95% pure Paramylon” where “at least” is the newly recited limitation. Neither the provisional nor instant applications disclose this limitation. The effective filing date of claims 1 and 16 and their dependent claims with respect to this amendment is 4/4/2022.
Further, claims 1, 11  and 16 have been amended to recite the limitation of “at least 90% unbranched beta-(1,3)-glucan” where “at least” is the newly recited limitation. “At least” means that the lower end of the range includes 90% unbranched beta glucan. The instant specification discloses that the bond is primarily >90%. The provisional has the same disclosure (page 3, last paragraph). This does not include that the lower end of the range is 90%, as presently claimed. The effective filing date of claims 1, 11 and 16 and their dependent claims with respect to this amendment is 4/4/2022.

The lack of support in the provisional application for the following amendments are noted: The provisional application does not provide disclosure that supports the limitations regarding reducing upper respiratory tract symptoms (claim 16). The provisional application does not support that the immune response is characterized by activation of natural killer cells (claims 23, 28 and 32), where the effective amount results in a reduction of the severity or duration of symptoms (claims 24 or 33), the nature of the symptoms (claims 25 and 34), the dosage (claims 26, 30 or 35), that the administration is oral or that  the named oral dosage forms (claims 28, 29 and 36). These limitations are disclosed by the instant application which was filed 10/19/2018.
disclose that the purity is “at least” (e.g., greater than) 95%.
Claims 1, 11 and 16 have been amended to recite that “the composition is administered to a human that has been exposed to a virus.” The limitation is not supported by the instant application or the provisional application.
At [0041] the specification discloses that compositions of the present invention are administered chronically or at the first warning sign or onset of symptoms. Paragraph [0039] discloses that symptoms include reducing the days of upper respiratory tract symptoms, decreasing the total number of sick days or missed work days or missed training days, reducing the amount or frequency of medication use, URTI episodes, reducing symptom severity and/or duration ([0038]). 
Neither the specification nor claims as filed in the instant or provisional applications disclose that the human must necessarily be exposed to a virus or that the stimulation of an immune response in human cells is due a response to a viral challenge. Therefore, the effective filing date of this limitation  is 4/4/2022
The effective filing date of a claim is the effective filing date of the newest limitations to the claim which is “at least” 90% unbranched beta-(1,3)-glucan and the limitation to viral exposure. Therefore, the effective filing date of claims 1, 11, 16  and 23-36 is 4/4/2022. 
Specification
The use of the term “Paramylon”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose that the beta-glucan derived from Euglena is at least 90% unbranched beta-(1,3)-glucan where the word “unbranched” appears in the specification. Support for the limitations appears at [0031] because a 1-3-linkage leaves the beta-glucan unbranched. However, the word “unbranched” does not appear in the specification .
Claim Rejections - 35 USC § 112
Claims 1, 11, 16 and 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11 and 16 have been amended to recite “an effective amount of whole cell Euglena gracilis (WCE). Claims 1 and 16 have been amended to recite at least 95% pure Paramylon derived from Euglena.” The phrase “an effective amount” as well as “at least 95% pure Paramylon” are new Matter.
Neither the provisional application nor the instant application disclose the phrase “an effective amount” of either or both components necessary for stimulating an immune response in a human (the intended use of the composition(s)). While the specification need not contain ipsis verbis support, the instant specification discloses that the oral administration provides beta glucan in an amount of about 50 to 500 mg/day [(0039]). However, neither the specification nor claims as filed disclose that this amount  of the beta-glucan is an effective amount of either named component to carry out the intended use of the composition which is stimulating an immune response. Example 1 is an in vitro study using the whole cells of paramylon to stimulate immune function in response to a viral challenge. However, no dosage of the WCE or 95% beta-glucan is provided that is effective to stimulate an immune response in a human ([0045]). In Example 2, participants were orally administered  the WCE at 367 mg ([0106]-[0109] per day. Study end points were an assessment of symptoms and sick days ([0120]-[0129]. This is not an analysis of stimulating an immune response.
Regarding the limitation that the Paramylon is “at least” 95% pure (claims 1 and 16), this limitation is also New Matter. The specification only disclose that the paramylon is 95% pure or purified. Neither the specification nor claims as filed disclose that the purity is “at least” (e.g., greater than) 95%.
Claims 1, 11 and 16 have been amended to recite that “the composition is administered to a human that has been exposed to a virus.” The limitation of “exposed to a virus” is New Matter. 
At [0041] the specification discloses that compositions of the present invention are administered chronically or at the first warning sign or onset of symptoms. Paragraph [0039] discloses that symptoms include reducing the days of upper respiratory tract symptoms, decreasing the total number of sick days or missed work days or missed training days, reducing the amount or frequency of medication use, URTI episodes, reducing symptom severity and/or duration ([0038]). 
Neither the specification nor claims as filed disclose that the human must necessarily be exposed to a virus or that the stimulation of an immune response in human cells is due a response to a viral challenge.
Claims 1, 11 and 16 have been amended to recite that the “beta glucan derived from Euglena is a least 90% unbranched beta-(1,3)-glucan.” This limitation includes the value of 90% and greater. This limitation is New Matter. The  specification only discloses that in the case of beta-glucans, this bond (the 3-glycosicidc bond) is primarily (>90%) a 1,3-linkage. Thus, the degree of being unbranched is greater than 90% and does not include the value of 90%.
Therefore, Applicant was not in possession of the claims invention at the time of filing.

Claims 1, 11, 16 and 23-36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation that “the beta glucan” lacks antecedent in claims 1, 11 and 16.
Claims 1, 11 and 16  contain the trademark/trade name Paramylon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a beta-glucan-containing composition and, accordingly, the identification/description is indefinite.
Claims  25 and 34  rejected because the limitation  ”the symptoms” lacks antecedent basis in claims 1 and 16.
Claims 26, 27, 30, 31, 35 and 36 are rejected because the limitation  “the oral administration” lacks antecedent basis in claims 1, 1, 11, 11, 35, 16 and 16, respectively.
Claims 28 and 32 are rejected because the limitation of “the immune response” lacks antecedent basis in claims 11 and 16, respectively.
Claims 29 and 33 are rejected because they are dependent claims that fail to overcome the rejected claim from which they depend. 
Claim Interpretation
Claim 1 is given its broadest reasonable interpretation. A method for stimulating an immune system in humans is a statement of intended use. “[A]administering to humans a composition comprising an effective amount of Euglena gracilis (WCE) and/or at least 95% pure Paramylon derived from Euglena” is interpreted  to mean that the WCE and/or Paramylon is administered in an amount to fulfill the stated intended use of the composition(s). The limitation that the “composition is administered to a human that has been exposed to a virus” is interpreted to mean that the human has come into contact with a virus at some point in the life-time of the human.
Claim 11 is drawn to a method for manufacturing a composition for stimulating an immune response  in human cells in response to a viral challenge comprising adding an effective amount of the WCE and/or 95% pure Paramylon derived from Euglena to an acceptable carrier for human consumption where the beta-glucan derived from Euglena is at least 90% unbranched. The method only requires the steps of adding the WCE and/or 95% pure Paramylon derived from Euglena to an acceptable carrier for human consumption. The phrase “for stimulating an immune response  in human cells in response to a viral challenge” is an intended use of the composition that is being manufactured. It is noted that the instant specification provides no definition of a viral challenge. Therefore, the phrase is interpreted to mean that the human (e.g., composed of cells) comes into contact with a virus. The limitation that the “composition is administered to a human that has been exposed to a virus” is interpreted to mean that the human has come into contact with a virus at some point in the life-time of the human.
Claim 16 is interpreted to mean that the method has the intended use for reducing upper respiratory tract symptoms in humans. [A]a subject that has been exposed to a virus” is interpreted to mean that the subject  has come into contact with a virus at some point in their life-time of the subject. “[A]an effective amount of Euglena gracilis (WCE) and/or at least 95% pure Paramylon derived from Euglena” is interpreted  to mean that the WCE and/or Paramylon is administered in an amount to fulfill the stated intended use of the composition(s). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 23, 24, 27, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst et al. (US 10,912,794), as evidenced by Rosen et al. (US 11,020,498).
It is noted that the effective filing date of the pending claims has been determined to be 4/4/2022. Horst was published 2/9/2021 which is before the effective filing date of the instant application.
	Horst teaches beta-1,3-glucan and uses thereof to modulate immunity in the
human body by orally administering an effective amount of a 1,3-beta-glucan derived from Euglena for treating Crohn’s disease (for example). Also provided are methods for treatment and/or prevention of intestinal inflammation (abstract) and claim 1 of the patent. Claim 11 of the patent teaches that administration of the beta-glucan stimulates anti-inflammatory cytokines (instant claims 1 and 11).
	The beta-1,3-glucan is obtained from Euglena gracilis (instant claims 1 and 11) and can be in the form of paramylon (instant claims 1 and 11). The composition comprising the beta-(1,3)-glucan can also comprise E. gracilis biomass (col. 2, line 65 to col. 3, line 10). The biomass is either wet or dry whole cell (instant claim 1, the alternative of the administration of paramylon and whole cell E. gracilis).
	The level of purity of the beta-glucan compound has been determined to have an effect in efficacy. Thus, a beta-1,3-glucan of high purity is desired. The purified beta-
glucan is more that 85% pure, more than 90% pure, more than 92% pure, more than
94% pure, more than 95% pure, more than 96% pure, more than 97% pure, more than
98% pure, or more than 99% pure (col. 14, lines 24-68; instant claims 1 and 11 to
paramylon purity).
	The beta-1,3,-glucan is formulated in a pharmaceutical composition with an
acceptable excipients (e.g., carriers) such as cellulose, starch, sucrose, lactose etc.
(col. 23, lines 40-53). It can also be dissolved in an aqueous saline solution (col. 19, lines 48-55; instant claim 11 to formulating the paramylon in a pharmaceutical composition with a carrier) which is then administered supra (instant claim 29). The composition is administered as a tablet, a capsule or an edible solid or liquid (col. 31, lines 9-19, instant claims 27 and 31).
Regarding the limitation that the  composition is administered to a human that has been exposed to a virus, Rosen teaches that pathogens such as bacteria and viruses are everywhere, such as on door handles, on phones, television remotes, countertops, airborne, etc. (col. 1, lines 22-26). Therefore, it can reasonably be concluded that the human subjects as disclosed by Horst have been exposed to a virus since viruses are everywhere.
Regarding the limitation of claim 11 ”for stimulating an immune response in human cells in response to a viral challenge,” the Rosen evidentiary reference teaches that humans come into contact with viruses  in multiple ways. This is reasonably a viral challenge because a human (e.g., composed of cells) comes into contact with a virus.
Regarding the limitations of instant claims 23 and 28, it is recited that “the immune response can be characterized by ….”. the limitation of “can be” reasonably means that the immune response with respect to the named cells may be characterized by stimulation or that the stimulation could occur by the activation of other immune response players.
The reference is also silent that the immune response is also characterized by the activation of cytotoxic T-cells, T-helper Cells, B-cells and Natural Killer cells or that the effective amount results in a reduction of the severity or duration of symptoms (instant claim 24) but the compositions claimed is administered to a human (instant claims 23 and 28). Hence, this  indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the publication date of Rosen, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. As discussed in  MPEP  § 2124:
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence “that, as of an application 's filing date, undue experimentation would have been required,  In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).” In re Koller, 613 F.2d 819, 823 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). However, it is impermissible to use a later factual reference to determine whether the application is enabled or described as required under 35 U.S.C. 112, first paragraph. In re Koller, 613 F.2d 819, 823 n. 5, 204 USPQ 702, 706 n.5 (CCPA 1980). References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).

In the instant case, Rosen discloses that viruses are everywhere. Thus, we are constantly exposed to them.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 16 and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (WO 2015156339; equivalent is US 20170020939 which will be cited), as evidenced by Zepeda-Lopez et al. (PLoS ONE 5(10): e13256. doi:10.1371/journal.pone.0013256, pages 1-6), Rosen et al. (US 11,020,498) and LeBrun et al. (US 20130216586).
Nakashima teaches the administration of an immune balance regulator that regulates the immune balance between Th1, Th2, and Th17. The immune balance regulator contains an Euglena-derived material. The immune balance regulator is administered prior to expected onset of a disease associated with the immune imbalance of Th1, Th2, and Th17 shifted towards the Th2 dominance (abstract).
The infection may be influenza, and the immune balance regulator may be used as an anti-influenza agent ([0033]).
The Euglena-derived material contains paramylon, and the examples include Euglena, dried Euglena products, paramylon, paramylon powder, and processed products from paramylon. The Euglena-derived material (instant claims 1, 11 and 16) may also be Euglena or dried Euglena to which paramylon or a processed product from paramylon has been added ([0103]).
Nakashima teaches the administration of purified paramylon particles made by the method of Example 2 which were enclosed in a capsule (0174]-[0175]; e.g., for oral administration instant claims 26 and 27). This capsule was administered to humans in a clinical trial to measure the effect of regulating the immune balance by administration for 8 weeks ([0183]). The average weight of the participants was 58.93 kg ([0184]). For those with a body weight of 40 to 90 kg, the immune balance regulator is administered in an amount so that the Paramylon or a processed product from Paramylon is given at a dosage of 0.05 g or more (e.g., 50 mg per day) and preferably 1 g (1000 mg) more per day ([0153]). As noted supra, paramylon is beta-glucan. Therefore, the dosage of paramylon being 50 to 1000 mg/day is a dosage of beta-glucan at 50-1000 mg/day which includes that claimed specie of 50 to 500 mg/day (instant claims  26, 30 and 35). 
Blood samples were taken and the content of monocytes was determined ([0188]). Figure 8 indicates that monocytes were significantly increased. Monocytes play an important role in the initiation of immunity against infection ([0201]). As the number of monocytes were increased and that this is a measure of immunity, it can reasonably be concluded that the immune systems of the humans who received the paramylon were stimulated with an effective amount of the Paramylon, as in instant claims 1 and 16. 
Regarding the limitation that the  composition is administered to a human that has been exposed to a virus, Rosen teaches that pathogens such as bacteria and viruses are everywhere, such as on door handles, on phones, television remotes, countertops, airborne, etc. (col. 1, lines 22-26). Therefore, it can reasonably be concluded that the human subjects in the study of Nakashima have been exposed to a virus since viruses are everywhere.
Nakashima teaches that paramylon is a polymer of about 700 glucose units polymerized through beta 1,3-linkages which makes it a beta-glucan ([0114]). Therefore, a dosage of paramylon is reasonably a dosage of beta-glucan.
LeBrun teaches the a beta-glucan is derived from Euglena can consist essentially of unbranched beta-(1,3)-glucan. The beta glucan can also have greater than about 90% unbranched beta-(1,3)-glucan ([0018]; instant claims 1, 11 and 16). 
Regarding the limitations of instant claim 23, it is recited that “the immune response can be characterized by ….”. the limitation of “can be” reasonably means that the immune response with respect to the named cells may be characterized by stimulation or that the stimulation could occur by the activation of other immune response players.
The Euglena cells are strains of E. gracilis such as E. gracilis Z ([0104]).
Paramylon particles are isolated from cultivated Euglena by any suitable technique and are processed into fine particles, which are usually provided as powder ([0121]). It can be included in a pharmaceutical composition includes tablets, capsules (e.g., oral administration; instant claims 11, 27, 31 and 36) liquid formulations, etc. ([0168]; instant claims 27, 31 and 36). A pharmaceutical composition is made by combining the Euglena-derived material with a pharmaceutically acceptable carrier ([0167]; instant claim 11). It is then orally administered (instant claim 29).
The immune balance regulator of the embodiment can be used in a composition such as a pharmaceutical composition, a food composition (instant claims 27, 31 and 36), or a cosmetic composition that contains the immune balance regulator ([0138]).
The immune balance regulator is used against type B and C influenza viruses as well as type A influenza viruses such as H1N1, H2N2, and H3N2 ([0141]).
The dosage form of the pharmaceutical composition can be appropriately determined depending on the administration mode, and the example include solid formulations such as tablets, granules, capsules, and powders and liquid formulations such as solutions and suspensions; and semi-solid formulations such as ointments and gels ([0169]). Thus, the limitations of instant claim 11 are met because the whole cell E. gracilis inherently contains the water soluble fraction and is manufactured by adding the whole cells to a liquid (pharmaceutically acceptable carrier). 
Nakashima teaches various formulations of the immune balance regulator. In Example 1, the regulator is Euglena gracilis powder which comprises the whole cell vide infra.
The reference is silent regarding the characteristics that the administration of whole cell E. gracilis reduced upper respiratory tract symptoms (instant claim 24, 25, 33 and 34) but meets the claimed limitations because Zepeda-Lopez  teaches that H1N1 virus infection causes respiratory symptoms including cough, runny nose, nasal obstruction among other symptoms. As these symptoms are in the upper respiratory tract, they are reasonably regarded as upper respiratory symptoms. The reference is also silent that the immune response is also characterized by the activation of cytotoxic T-cells, T-helper Cells, B-cells and natural Killer cells but the compositions claimed is administered to a human (instant claims 23, 28 and 32). Hence, this  indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Nakashima does not specifically teach the degree of purity of the Paramylon is at least 95% pure  (claims 1 and 16) or 95% pure (claim 11). However, one of ordinary skill in the art would recognize that the degree of purity of the paramylon administered  is an optimizable variable dependent on the degree of protection against viral infection via stimulation of an immune response. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Nakashima teaches that the paramylon crystals are purified ([0174]).  Thus, the ordinary artisan would have been motivated to optimize purity for the most efficacious result. Absent any teaching of criticality by the Applicant concerning the purity of paramylon administered, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the alternative limitation of whole cell E. gracilis (which naturally contains the water soluble fraction) and paramylon being administered or formulated together (instant claims 1, 11 and 16), the ordinary artisan would have been motivated to combine the two medicaments, because as each composition components are known to cause an immune response and to reduce upper respiratory symptoms, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could combined the whole cells and the paramylon because each is taught to be formulated  in an pharmaceutical composition.
Regarding the limitation of claim 11 ”for stimulating an immune response in human cells in response to a viral challenge,” the Rosen evidentiary reference teaches that humans come into contact with viruses  in multiple ways. This is reasonably a viral challenge because a human (e.g., composed of cells) comes into contact with a virus.
Regarding the publication date of Rosen, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See  MPEP  § 2124 as discussed supra. In the instant case, Rosen discloses that viruses are everywhere. Thus, we are constantly exposed to them.
Response to Arguments
Applicant asserts that, as identified  by the Examiner, that Nakashima is administering the Euglena-derived composition prophylactically (e.g., before the expected onset of a disease associated with the immune imbalance regulator). Applicant points to portions of Nakashima that reinforce this assertion.  Applicant asserts that Nakashima is teaching away from the administration of Euglena at the time of exposure to a virus. Applicant asserts that a person of ordinary skill in the art would not read Nakashima and have any expectation of success in reducing the severity or duration of symptoms associated with an upper respiratory virus if the administration were delayed until after exposure or onset of symptoms.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
As disclosed by Rosen, viruses are everywhere and we are exposed to them in multiple ways. The limitations of claims 1 and 16 only recite that the subject has been exposed to a virus. This can be at any time. Further, humans are challenged by viruses due to this constant exposure (claim 11). This implies that the exposure is before administration of the composition. As humans are surround by viruses everywhere at any time of their lives, the limitations are met by Nakashima as evidenced by Rosen. Further, it is noted that the claims do not require that the exposure or challenge is in response to any particular virus.
Claims 1, 11, 23, 27-29 and  31 are rejected under 35 U.S.C. 103 as being unpatentable over LeBrun et al. (US 20130216586) as evidenced by Bisanz et al. (US 20150191691) and Devane et al. (US 20080045603).
LeBrun teaches the modulation of the immune function of an animal with a  composition that includes a  beta-1,3-glucan that is linear and at least 90% unbranched (abstract and claims 1 and 6 of the publication; instant claims 1 and 11). The animal is human (claim 44 which depends from claim 1 of the publication). The beta glucan is derived by Euglena and comprises Paramylon (claims 2 and 7 of the publication). The composition is given in an effective amount to improve immune function ([0022]) and to improve the well-being of the animal ([0023]). Thus, this disclosure meets the limitations of instant claims 1 and 11, in part).
The purity of the beta-glucan is greater than 98% ([0056]; instant claims 1 and 16) where a purity of greater than 98% is a range that falls entirely within the claimed range of least 95 % pure.
The method of modulating the immune system comprises administering to the animal a composition comprising the beta glucan comprising the linear, unbranched beta-(1,3)-glucan. The method includes adding the composition to the animal’s diet or via drinking water (e.g., oral administration; a functional food (instant claims 27 and 31) . Water is a pharmaceutically acceptable carrier (instant claim 11). The composition can also include an animal feed component ([0019]; a functional food; instant claims 27 and 31). Therefore, LeBrun teaches the limitations of instant claim 11 where the Euglena-derived beta glucan is combined with a pharmaceutical carrier and then orally administered (instant claim 29).
The animal can also be fed with the combination of the beta-glucan with meal comprising E. gracilis. The combination of the beta-glucan provides a beneficial effect on the well-being of the organism ([0077]). At [0090] LeBrun teaches that the meal contains the whole cell algae (e.g., Euglena; WCE).
LeBrun lists feed ingredients at [0081] which include salts, guar gum, fish oil, salts, vitamins etc. Devane teaches that salts, guar gum and oils are pharmaceutically acceptable carriers ([0036]; instant claim 11).
The composition can also be in a milk replacer ([0108]). Bisanz teaches that milk or portions thereof is a pharmaceutically acceptable carrier ([0136]).
LeBrun teaches that administration of the disclosed beta-glucan stimulated the immune system of the animal by increasing phagocytosis, NK cell activity, antibody production and IL-2 production compared to controls ([0131]).
Administration of the meal also increases levels in antibody titer compared to a control group ([0153] as well as phagocytosis (0156]).
Regarding the limitation that the  composition is administered to a human that has been exposed to a virus (instant claims 1 and 11), Rosen teaches that pathogens such as bacteria and viruses are everywhere, such as on door handles, on phones, television remotes, countertops, airborne, etc. (col. 1, lines 22-26). Therefore, it can reasonably be concluded that the human subjects in LeBrun have been exposed to a virus. Regarding the limitation of claim 11 ”for stimulating an immune response in human cells in response to a viral challenge,” the Rosen evidentiary reference teaches that humans dome into contact with viruses  in multiple ways. This is reasonably a viral challenge because a human (e.g., composed of cells) comes into contact with a virus.
LeBrun does not specifically teach all of the elements of claims 1 and 11 together in one embodiment for each of those claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LeBrun with regard to a method for stimulating an immune response or manufacturing a composition for stimulating an immune response or a method for reducing upper respiratory tract symptoms with the additional limitations of claims 1, 11 and 16. The ordinary artisan would have been motivated to do so because each limitation is taught by LeBrun in light of the evidentiary documents to carry out the claimed methods. The ordinary artisan would have had a reasonable expectation that one could carry out the methods of claims 1 and 11 because each element is taught by LeBrun for the claimed purposes.
LeBrun does not specifically teach the degree of purity of the paramylon is 95% pure (claim 11). However, one of ordinary skill in the art would recognize that the degree of purity of the paramylon administered  is an optimizable variable dependent on the degree of protection against viral infection via stimulation of an immune response. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. The ordinary artisan would have been motivated to optimize purity for the most efficacious result. Absent any teaching of criticality by the Applicant concerning the purity of paramylon administered, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the alternative limitation of whole cell E. gracilis (which naturally contains the above beta-glucan) and paramylon being administered or formulated together (instant claims 1, 11 and 16), the ordinary artisan would have been motivated to combine the two medicaments, because as each composition components are known to cause an immune response, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could combined the whole cells and the paramylon because each is taught to be formulated  in an pharmaceutical composition.
Regarding the limitations of instant claims 23 and 28, it is recited that “the immune response can be characterized by ….”. the limitation of “can be” reasonably means that the immune response with respect to the named cells may be characterized by stimulation or that the stimulation could occur by the activation of other immune response players.
The reference is  silent that the immune response is also characterized by the activation of cytotoxic T-cells, T-helper cells, B-cells and monocytes but the compositions as claimed is administered to a human in an effective amount. Hence, this  indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the publication date of Rosen, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See  MPEP  § 2124 as discussed supra. In the instant case, Rosen discloses that viruses are everywhere. Thus, we are constantly exposed to them.

Claims 1, 11,  23 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over LeBrun et al. (US 20130216586) as evidenced by Bisanz et al. (US 20150191691) and Devane et al. (US 20080045603), as applied to claims 1, 11, 23, 27-29 and  31, further in view of Nakashima et al. (WO 2015156339; equivalent is US 20170020939 which will be cited).
The disclosure by LeBrun is discussed supra. 
LeBrun does not teach that the oral administration provides the beta glucan in an amount of about 50 to 500 mg per day (instant claims 26 and 30).
The disclosure by Nakashima is discussed supra.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to administer the beta glucan in an amount of 50 to 1000 mg per day (which encompasses the claimed range). The ordinary artisan would have been motivated to do so because LeBrun seeks to stimulate the immune system of animals including humans with a composition comprising a beta-glucan derived from Euglena and Nakashima teaches that a beta glucan derived from Euglena can be administered in an amount from 50 to 1000 mg per day to effect the stimulation of the immune system in a human. The ordinary would have had a reasonable  expectation that one could stimulate the immune system of a human by administering a beta-glucan derived from Euglena in a range from 50 to 1000 mg because Nakashima accomplished this.
Response to Arguments
Applicant argues that LeBrun the instant amendments overcome the rejection over LeBrun.
Examiner Response
The rejections over LeBrun stand for the reasons stated supra.
Double Patenting
Claims 1, 11, 23, 24, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15, 21 and 24 of U.S. Patent No. 10912794, as evidenced by Devane et al. (US 20080045603) and LeBrun et al. (US 20130216586), in view of Levine et al. (US 20130303752).
Claim 15 of ‘794 teaches a method of treating a condition that includes inflammatory bowel disease, Crohn’s disease in a human with said condition by orally administering an effective amount of a beta-1,3-glucan obtained from Euglena (instant claims 1 and 11) where the beta-1,3-glucan is paramylon (instant claims 1 and 11). 
LeBrun teaches that a beta-glucan  derived from Euglena has greater than about 90% unbranched beta-(1,3)-glucan ([0018]; instant claims 1 and 11).
The composition can be administered as a suspension (claim 24 of ‘794) which is an oral pharmaceutical composition with a carrier to form the suspension (instant claims 11 and 29). Claim 21 of ‘794 teaches that the composition can further comprise an essential oil or fish oils. Devane teaches that oils are suitable pharmaceutical carriers ([0036]); instant claim 11 to making a composition of the Euglena-derived beta-glucan. 
Claim 11 of the patent teaches that the composition increases anti-inflammatory cytokine production (e.g., stimulates an immune response). 
Regarding the limitation that the  composition is administered to a human that has been exposed to a virus (instant claims 1 and 11), Rosen teaches that pathogens such as bacteria and viruses are everywhere, such as on door handles, on phones, television remotes, countertops, airborne, etc. (col. 1, lines 22-26). Therefore, it can reasonably be concluded that the human subjects in LeBrun have been exposed to a virus.
The claims of ‘794 do not teach the purity of the paramylon (claims 1 and 11).
Levine teaches methods to product paramylon of high purity which have application for humans. Purity can be 95% to 97% ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ paramylon at 95% purity in the method of the claims of ‘794. The ordinary artisan would have been motivated to do so because the method is intended for treating human and a composition containing the active ingredient is desired for the best efficacy and safety. The ordinary artisan would have had a reasonable expectation that one could formulate a 95% pure paramylon because this is taught by Levine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the paramylon as a suspension which would naturally contain a liquid carrier (instant claim 11). The ordinary artisan would have been motivated to do so and had a reasonable expectation of success because it is an oral administration which is claimed by ‘794.
Regarding the alternative limitation of whole cell E. gracilis (which naturally contains the above beta-glucan) and paramylon being administered or formulated together (instant claims 1 and 11), the ordinary artisan would have been motivated to combine the two medicaments, because as each composition components are known to cause an immune response, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could combined the whole cells and the paramylon because each is taught to be formulated  in an pharmaceutical composition.
Regarding the limitations of instant claims 23 and 28, it is recited that “the immune response can be characterized by ….”. the limitation of “can be” reasonably means that the immune response with respect to the named cells may be characterized by stimulation or that the stimulation could occur by the activation of other immune response players.
The claims of ‘794 are silent regarding the characteristics that the immune response is also characterized by the activation of cytotoxic T-cells, T-helper cells, B-cells, monocytes and Natural Killer cells (instant claims 23 and 28) or that the administration of the composition relieves the severity or duration of symptoms )claim 24) but the compositions as claimed is administered to a human. Hence, this  indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the limitation of claim 11 ”for stimulating an immune response in human cells in response to a viral challenge,” the Rosen evidentiary reference teaches that humans dome into contact with viruses  in multiple ways. This is reasonably a viral challenge because a human (e.g., composed of cells) comes into contact with a virus.
Regarding the publication date of Rosen, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See  MPEP  § 2124 as discussed supra. In the instant case, Rosen discloses that viruses are everywhere. Thus, we are constantly exposed to them.
Claims 1, 11, 23, 24, 26, 27, 28, 29, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15, 21, 23 and 24 of U.S. Patent No. 10912794, as evidenced by Devane et al. (US 20080045603) and LeBrun et al. (US 20130216586), in view of Levine et al. (US 20130303752), as applied to claims 1, 11, 23, 24, 28 and 29, in further view of Nakashima et al. (WO 2015156339; equivalent is US 20170020939 which will be cited).
The claims of ‘794 as modified by Levine are discussed supra. Claim 23 of ‘794 teaches that the composition is administered as a solid.
The modified claims of ‘794 do not teach that the oral forms is in the form of a tablet (claims 27 and 31) or that the dosage of the beta-glucan is about 500 to 500 mg/day (claims 26 and 30). 
The disclosure by Nakashima is discussed supra with respect to inducing an immune response with a dosage of the beta-glucan of 50 to 1000 mg/day and the oral administration of a solid in tablet form.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to administer the beta glucan in an amount of 50 to 1000 mg per day (which encompasses the claimed range) in the form of a tablet. The ordinary artisan would have been motivated to do so because the claims of ‘794 seek to stimulate the immune system of humans with a composition comprising a beta-glucan derived from Euglena and Nakashima teaches that a beta glucan derived from Euglena can be administered in an amount from 50 to 1000 mg per day in the form of a tablet to effect the stimulation of the immune system in a human. The ordinary would have had a reasonable  expectation that one could stimulate the immune system of a human by administering a beta-glucan derived from Euglena in a range from 50 to 1000 mg in a tablet because Nakashima accomplished this.
The ODP rejection over U.S. Patent No. 10869882 is withdrawn because the claims of ‘882 do not teach that the animal is a human. The only disclosure in the specification of ‘882 to a human is when the composition of the beta-glucan is part of a milk replacer (col. 2, lines 52-60). This is not a definition that can be imported into the claims.
The ODP rejection over  U.S. Patent No. 10265340 is withdrawn because claims 7, 11 and 14 have been canceled.

Response to Arguments
Applicant states that a terminal disclaimer will be submitted to overcome this rejection upon the indication of allowable subject matter.
Examiner Response
Applicant’s argument has been considered but it is not persuasive. The rejections stand for the reasons of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653